Citation Nr: 0100544	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION


The veteran served on active duty from January 1954 to 
January 1958, and from October 1962 to August 1963.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1999 rating 
decision from the Philadelphia, Pennsylvania, Regional Office 
(RO), which, in pertinent part, denied service connection for 
tinnitus on the basis that the claim was not well-grounded.  
The requirement that a claimant submit a well-grounded claim 
in order to trigger VA's duty to assist has recently been 
repealed.  See Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000).  However, in view of the 
favorable action taken, the veteran is not prejudiced by 
consideration of the his claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran is unrepresented in this appeal.

The Board will remand for the issuance of a Statement of the 
Case (SOC) for the issue of entitlement to service connection 
for bilateral hearing loss.  See Manlincon v. West, 12 
Vet.App. 238, 240 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Tinnitus is reasonably shown to be due to inservice 
acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, Part 4, § 4.3 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all reasonable efforts have been 
expended to develop the facts in regard to this claim of 
service connection for tinnitus.  All available records have 
been added to the claims file, and the veteran was provided 
with a Department of Veterans Affairs (VA) examination.  For 
that reason, and in view of the favorable action taken 
herein, no further assistance to the veteran is required to 
satisfy the VA's duty to assist him in the development of 
this claim as mandated by law.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096,___(2000) (to be codified at 38 U.S.C. § 5126)).

The service medical records do not show any complaints or 
other references to tinnitus.

Military discharge documents establish that the veteran's 
inservice military occupational specialties were as a student 
and as an air transport navigator.

A private treatment record dated in July 1987 revealed that 
the veteran reported complaints of hissing in each ear and 
difficulty in hearing of approximately 10 to 12 years 
duration.  He also reported complaints of some dizziness 
lasting approximately five minutes several times in the past 
10 years.  He stated that his dizziness has not been 
associated with nausea or vomiting, but was associated with 
excessive alcohol intake on at least one occasion.  He 
mentioned that he had a significant amount of noise exposure 
by history, having served with the Air Force on C-130's and 
another aircraft for six years.  He said that he never used 
what he would consider adequate sound protection.  He 
mentioned that he has never been a hunter and was not 
currently exposed to any noise.  The examiner concluded that 
the veteran had a diagnosis of tinnitus compatible with an 
etiologic diagnosis of noise-induced changes.

The report of a VA audio-ear disease examination conducted in 
January 1999 demonstrated that the veteran reported 
complaints of tinnitus presumably dating back to 1955-1958, 
which has been continuous and of varying intensity.  He was 
uncertain as to the date of onset, but stated that he has had 
some problems while flying associated with at least one 
episode of transient hearing loss for a short time frame 
after a prolonged flight.  The examiner's diagnostic 
impression was sensorineural hearing loss with associated 
tinnitus with questionable onset while in the military.  The 
examiner noted that the veteran has been aware of problems 
with hearing on occasion and difficulty with discrimination 
dating back to approximately 1984.

According to the report of a VA audiology examination 
performed in January 1999, the veteran complained of constant 
bilateral tinnitus described as "ringing," since 
approximately 1957 while he was in the military.  The veteran 
reported pertinent service history of hazardous noise 
exposure as a navigator while working around aircraft with no 
ear protection worn initially.  He mentioned several 
incidents of noise trauma while he was in the military.  He 
stated that the tinnitus has bothered him, but that he has 
become relatively accustomed to it, and that it occasionally 
interferes with his sleep.  The examiner concluded that the 
veteran's tinnitus was matched with a 4,000-hertz tone at 0-5 
dB, SL.

The Board notes that it is the defined and consistently 
applied policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.

While the service medical records are silent as to any 
complaints of or treatment for tinnitus, the veteran's 
exposure to loud noises during service is established by 
virtue of his occupational specialties therein.  As to the 
question of whether tinnitus was first manifested in service, 
or can be reasonably associated with noise experienced 
therein, the Board finds, by application of resolving an 
existing element of reasonable doubt in favor of the veteran, 
that tinnitus is not properly to be disassociated from his 
inservice noise exposure.  38 C.F.R. §§ 3.303, 3.310(a), and 
Part 4, § 4.3 (2000).

The Court has held, in Bucklinger v. Brown, 5 Vet. App. 435 
(1993), that where there is no plausible basis upon which the 
Board can deny a veteran's claim for service connection for 
tinnitus resulting from in-service acoustic trauma, the 
application of the benefit-of-the-doubt rule requires that a 
"fair preponderance" of the evidence show that the veteran's 
tinnitus was not service related.  Service connection for 
tinnitus is found to be warranted in this case.

In view of the foregoing, the Board finds that the evidence  
supports the veteran's claim for service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, Part 4, § 4.3 (2000).


ORDER

Service connection is granted for tinnitus.


REMAND

In a June 1999 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that it 
was not well grounded.  In his Appeal to the Board (VA Form 
9) received in September 1999, the veteran expressed his 
disagreement with the denial of service connection for 
bilateral hearing loss.  The Board construes the veteran's 
statement as a timely NOD regarding the issue of service 
connection for bilateral hearing loss.  Such a notice 
requires that the Board remand this issue to the RO for 
issuance of a SOC.  See Manlincon, 12 Vet. App. at 240.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should also ensure that all 
necessary development is undertaken in 
accordance with the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to 
be codified at 38 U.S.C. § 5100, et 
seq.).

2.  The RO should furnish to the veteran 
a SOC on the issue of entitlement to 
service connection for bilateral hearing 
loss.  The veteran is hereby reminded 
that he must perfect an appeal as to this 
issue by filing a timely substantive 
appeal in order to obtain review by the 
Board.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this issue can be returned 
to the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



